FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOEL DAVID JOSEPH,                                No. 11-55489

               Plaintiff - Appellant,             D.C. No. 2:10-cv-05167-DSF-E

  v.
                                                  MEMORANDUM *
UNITED STATES OF AMERICA;
MURIEL SIEBERT & CO., INC.,

               Defendants - Appellees.,

__________________________,

M. RAANAN,

               Defendant,




                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Joel David Joseph appeals pro se from the district court’s judgment

dismissing his action arising out of an Internal Revenue Service (“IRS”) levy to

collect unpaid taxes. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal for lack of subject matter jurisdiction, BNSF Ry. Co. v. O’Dea,

572 F.3d 785, 787 (9th Cir. 2009), and a dismissal for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6), Navarro v. Block, 250 F.3d 729, 731 (9th

Cir. 2001). We affirm.

      The district court properly dismissed Joseph’s claim for damages against the

IRS under 26 U.S.C. § 7433 because Joseph failed to allege facts sufficient to show

that he pursued an administrative claim before filing his action. See 26 U.S.C.

§ 7433(d)(1) (requiring taxpayers to exhaust administrative remedies as a

prerequisite to filing an action for damages regarding improper tax collection); 26

C.F.R. § 301.7433-1(e) (specifying required administrative remedies); Conforte v.

United States, 979 F.2d 1375, 1377 (9th Cir. 1992) (failure to exhaust

administrative remedies under § 7433(d)(1) deprived the court of jurisdiction over

a taxpayer’s damages claims regarding improper tax collection under § 7433(a)).

      The district court properly dismissed Joseph’s conversion claim against

Muriel Siebert & Co. because it was immune from liability for complying with the

IRS levy. See 26 U.S.C. § 6332(e).


                                          2                                    11-55489
      We do not consider arguments raised for the first time on appeal. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Joseph’s motion to file a supplemental reply brief is granted, and the Clerk is

directed to file the supplemental reply brief received on October 14, 2011.

      AFFIRMED.




                                          3                                   11-55489